Opinión disidente emitida por el
Juez Asociado Señor Ne-grón García.
I
Tres (3) razones nos impiden refrendar la opinión del Tribunal. Primero, “la extraordinaria importancia y el pa-pel evidente social de que participa el seguro de responsa-bilidad civil. Tanto para la víctima, por las razones expues-tas de la seguridad que tiene en su indemnización, caso de que a ello tenga derecho, como desde el punto de vista del asegurado, hoy verdaderamente necesitado, de este seguro por estar expuestos, por sus actividades o profesión a cau-sar a otros daños que gravarían extraordinariamente su patrimonio, conducen a afirmar la gran importancia que en la vida moderna tiene el seguro de responsabilidad civil”. L. Benitez de Lugo Reymundo, El Riesgo Jurídico, Madrid, Viuda Galo Sáez, 1961, págs. 32-33. Segundo, el “interés público del cual está revestido el seguro de responsabilidad médico-hospitalaria” en Puerto Rico. Art. 41.070 (enmen-datorio del Código de Seguros de Puerto Rico, Ley Núm. 4 de 30 de diciembre de 1986 (26 L.P.R.A. sec. 4107)). Y ter-cero, la obligación legal, impuesta a todo médico e institu-*654ción dedicada al cuidado de la salud, de mantener un se-guro de responsabilidad para cubrir riesgos de daños por culpa o negligencia por impericia profesional (malpractice). Art. 41.050 del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4105.
II
Los seguros, como contratos, no pueden ser contrarios a la ley ni al orden público. Art. 1207 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 3372. La glosa los agrupa den-tro de los contratos cuyos contornos son limitados en fun-ción al llamado “Derecho Social”, en que se reduce al mí-nimo el principio de la autonomía de la voluntad. J. Castán Tobeñas, Derecho Civil español, común y foral, 15ta ed. rev., Madrid, Ed. Reus, 1988, T. III, pág. 467. Son producto de un pensamiento evolutivo que pone énfasis en la visión de que toda relación contractual no sólo es un medio de realización individual, sino cauce que propugna un interés social. “[Rlepresenta el interés público, social y de ley en el Derecho privado, lo permanente y esencial de las institu-ciones, lo que aun favoreciendo a algún individuo en quien se concrete el derecho, no puede quedar a su arbitrio.” J.M. Manresa y Navarro, Código Civil Español, Madrid, Ed. Reus, 1977, T. VIII, Vol. 2, pág. 381; E. Linde Paniagua, Derecho Público del Seguro, Madrid, Ed. Montecorvo, 1977, págs. 27-28.
Por esa razón, tradicionalmente, los contratos de segu-ros —que son de adhesión— han sido objeto de cuidadoso escrutinio judicial; cualesquiera dudas se interpretan a favor del asegurado con el objetivo de, por vía de una inter-pretación razonable, sostener la cubierta. González v. Coop. Seguros de Vida de P.R., 117 D.P.R. 659, 662 (1986); Roldán Medina v. Serra, 105 D.P.R. 507, 514 (1976); Ferrer v. Lebrón García, 103 D.P.R. 600, 603 (1975); Rivera v. Insurance Co. ofP.R., 103 D.P.R. 91, 93 (1974); Rosario v. Atl. *655Southern Ins. Co. of P.R., 95 D.P.R. 759, 765 (1968); Pérez Escolar v. Collado, 90 D.P.R. 806, 811 (1964); Barreras v. Santana, 87 D.P.R. 227, 232-233 (1963); Maryland Cas’y Co. v. San Juan Rac’g Assoc., Inc., 83 D.P.R. 559, 565-566 (1961).
Ese escrutinio se inspira en que los tribunales tenemos la responsabilidad singular de velar que estos contratos de adhesión (seguros) no violen el interés público, mercadeán-dose pólizas que provean cubiertas inadecuadas o que atenten contra la realidad y la dinámica social y económica de nuestra sociedad.
El alto interés público de que están revestidos los segu-ros compulsorios de responsabilidad médico-hospitalarios opera como una limitación: la cubierta tiene que ajustarse a las leyes y al interés público. Brown-Spaulding v. Intern. Surplus Lines, 254 Cal. Rptr. 192, 194 (1988). Exploremos específicamente esta dimensión en el caso de autos.
III
Las pólizas de responsabilidad profesional pueden ser de ocurrencia (ocurrence policy) o, como la de autos, de re-clamaciones hechas (claims made). 11 Couch on Insurance 2d {Ed. rev.) Sec. 44.256 (1982). Estas últimas general-mente aseguran reclamaciones hechas y notificadas du-rante el período de vigencia de la póliza, independiente-mente de la fecha en que ocurrió el evento que genera la reclamación. Este tipo de póliza ha sido válidada, pues la mayoría de los tribunales norteamericanos ha reconocido su utilidad social. Sin embargo, requerir que la reclama-ción sea notificada al asegurador durante el período de cu-bierta o dentro del brevísimo término de gracia de sesenta (60) días, presenta serias interrogantes en cuanto a la efec-tividad de esa limitación sobre el interés público (médicos y perjudicados).
*656El requisito de notificación de la póliza de reclamación hecha (claim, made) limita excesivamente la extensión de la cubierta médica. Las expectativas objetivas y razonables del médico adquirente y perjudicado del seguro se desva-necen cuando le presenten reclamaciones poco antes de la fecha de su expiración, y por esa razón no pueda notificar-las al asegurador hasta después de su vencimiento o el de los sesenta (60) días de gracia.
Este tipo de póliza desvirtúa además la exigencia de continuidad de póliza compulsoria médica. El médico que al año cambie de asegurador, podría encontrarse en la in-deseable y peligrosa posición de no estar cubierto por nin-guna; resultado de la interpretación de que la notificación debe ser hecha inflexiblemente dentro del período de vigen-cia o de gracia de la póliza. Tal sería la situación en una reclamación nacida por hechos acaecidos en los últimos días de su vigencia, notificada después de comenzada la cubierta de la segunda; ninguna proveería cubierta. La pri-mera, porque la notificación no fue durante su vigencia o período de gracia, y la segunda, pues fue hecha antes de su vigencia. Bajo cualquiera de las pólizas, el efecto del requi-sito de notificación anula la cubierta.
Distinto a otras jurisdicciones, en Puerto Rico el requi-sito de notificación absoluta dentro del término de la póliza o el breve de sesenta (60) días, incide más allá de lo permi-sible sobre la libertad de contratar del médico.
IV
Pero hay más. La interpretación mayoritaria no sólo viola las legítimas consideraciones de interés público, sino que es contraria a las propias restricciones de la ley que crea el seguro para todo profesional e institución dedicada al cuidado de la salud. Nos explicamos.
El Art. 41.040(6) del Código de Seguros de Puerto Rico, 26 L.P.R.A. see. 4104(6), en lo pertinente, impone a las ase-*657guradoras que operen en el mercado libre de competencia y al Sindicato de Aseguradores proveer “a los solicitantes cualificados seguro de responsabilidad profesional médico-hospitalaria en un formulario de póliza uniforme para to-dos los profesionales de servicios de salud a instituciones del cuidado de salud. Dicho formulario de póliza uniforme cumplirá con los requisitos exigidos en las secs. 1101 a 1137 de este título (Énfasis suplido.) 26 L.P.R.A. see. 4104(6). A su vez, el Art. 11.190 (26 L.P.R.A. see. 1119) pro-híbe toda condición, estipulación o acuerdo “[p]ara limitar el derecho de entablar acción contra el asegurador a un período menor de un año desde la fecha en que surja causa de acción en relación con todo seguro que no sea seguro de propiedad, seguro contra siniestros marítimos y seguro de transporte; en las pólizas de seguro de propiedad, contra siniestros marítimos y de transporte, tal derecho no podrá limitarse a un período menor de un año desde la fecha en que ocurra el suceso que resulte en la pérdida.” (Énfasis suplido.)
El mandato legislativo, compatible con la protección que genera el seguro compulsorio es claro: no puede limitarse el período de un (1) año para demandar al asegurador. Esa cláusula es nula. No podría ser de otro modo, pues se anu-laría todo el esfuerzo legislativo y la doctrina jurisprudencial. Los autos originales revelan incidentes re-lacionados con la negativa de las autoridades médicas a darles a los demandantes Torres et al. acceso a los récord médicos. Sólo después de la intervención del foro de instan-cia se logró conocer los nombres de los galenos involucrados.
Por tal razón, coincidimos, pues, con el planteamiento central de los recurrentes José Iván Torres et al. de que la cláusula de reclamaciones hechas (claims made) en las tres (3) pólizas en controversia son contrarias a la ley y al orden público. La dificultad de acceso a los récord y nombres de médicos contribuye a agravar más la situación. De hecho, *658anula el mandato legislativo que exige el mantenimiento y la continuidad de una póliza compulsoria de responsabili-dad médica. Además, atenta contra “la realidad y dinámica humanas de que médicamente habrá ocasiones en que el acto u omisión negligente genera un daño en forma simul-tánea o coetánea; y que, en otros, el daño sobreviene y se manifiesta con posterioridad”. Rodríguez v. Barreto, 113 D.P.R. 541, 548 (1984), opinión disidente.
Ante estas realidades, ¿puede seriamente sostenerse que este tipo de póliza no afecta el interés público? ¿No es este caso un buen ejemplo? Inventario final de esa erosión: médicos y pacientes salen perjudicados. No deberíamos extender los secretos de las salas de los quirófanos a las salas de justicia.
— O —